department of the treasury internal_revenue_service washington d c e149 iow k tax_exempt_and_government_entities_division may uniform issue list se t ep rat taxpayer a ira b financial_institution c financial advisor d company e amount amount amount dear this letter is in response to a letter dated date as supplemented by correspondence dated date and delivered via facsimile on date and your correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her reliance on the inaccurate information provided by financial advisor d a financial advisor with financial_institution c concerning the rollover period taxpayer a maintained ira b with financial_institution c on march _ taxpayer a requested a total_distribution of ira b with instructions to wire the proceeds to a non-ira investment with company e amount was transferred on that day and after a settlement of investment trades amount was transferred the next day taxpayer a states that she withdrew amount from ira b based on financial advisor d’s recommendation and that she was told she had more than days to complete a rollover taxpayer a attempted to redeposit the funds into the original ira but on june was told the 60-day rollover period had expired instead taxpayer a deposited the funds in a non-ira account with financial_institution c where they remain a statement from financial advisor d is included that admits his error of advising taxpayer a incorrectly about the period required for a valid rollover based upon the foregoing facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan o other than an jra for the benefit of such individual not later than the day after the date on which the _ payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 3a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely roliover of amount was caused by her reliance on the erroneous advice she received from financial advisor d concerning the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount and amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met such contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office 2vu133 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions please contact phone at se t ep ra t1 or fax at l d by please address all correspondence to enclosures deleted copy of ruling letter notice of intention to disclose cc sincerely yours ca a wahoo cariton a watkins manager employee_plans technical group
